Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the remote device”, but the expression lacks antecedent basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 2 3 5 6 7 8 9 12 13are rejected under 35 U.S.C. 103 as being unpatentable over 
Einfalt 8954347 in view of 
Rossi 20140273930 in view of
Joseph US20130253965A1 in view of
Edwards 20120158529

Regarding Claim 1, Einfalt discloses:

a scale assembly configured to support each beverage bottle and produce scale data; 
receive the scale data from the scale assembly in real-time; 
… with the received scale data; 

“In use, each of the scale structures and the tag reader associated therewith will instantaneously recognize and identify any beverage container, as well as the beverage associated therewith, based on otherwise associated with the individual scale structure through wireless communication between the corresponding RFID tags and the tags readers associated with corresponding ones of the scale structure.  As set forth above communicative association with the scale assembly and/or each of the scale structures and the processor will allow an accurate and detailed monitoring of the inventory as well as the regular and irregular activities associated with dispensing and/or handling of the beverage containers and the beverages contained therein.”  (Einfalt, summary)

receive the POS data from the POS system in real-time; … based on processed POS data;
reconcile the pour … against the POS … to identify any irregularities between the pour queue and the POS queue in real-time; 

“Yet additional examples of irregular activities are represented in FIG. 16 which include an inconsistency between the quantity poured of any of the plurality of beverages and amount of beverage "vouchered" or entered into the cash register or other appropriate point of sale equipment or processor which keeps track of the price and/or quantity of beverages sold.”   (Einfalt, col.9,lns.39-67)
(See Also Einfalt, fig.13-17, depicting real time “ticker” of drink tracking)

generate an inference about the cause of each irregularity in the reconciled data; 
Einfalt, fig.19a

push the generated alert queue to the remote device in real-time as an alert message; and 
“In addition, the processor includes display facilities provided both on-site and at possibly at remote locations, wherein operational or activity data is displayed. The generated and displayed data relates to the inventory and dispensing activities of each of the plurality of beverages initially or periodically logged into the system.”  (Einfalt, summary)
a front-end application communicatively linked to the … and configured to receive the pushed alert message, wherein the front-end application is configured to:
allow the user to review the alert in real-time; and
(See Also Einfalt, fig.13-17, depicting real time “ticker” of drink tracking)


Einfalt does not explicitly disclose
a application server communicatively linked to the scale assembly and configured to:
populate a pour queue
populate a POS queue
queue
application server

Rossi is directed to a system for auditing data.  (Rossi, abstract)  Rossi discloses that it is known to arrange data in separate queues for the purposes of reconciliation. (Rossi, fig.5)  The reconciliation architecture could reside on a cloud server.  (Rossi, para 0034).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Einfalt with the queues of Rossi with the motivation of auditing data.  (Rossi, background)

Einfalt does not explicitly disclose
generate an alert queue for all unvalidated irregularities; and 
provide the user with an option to change a validation status of any identified irregularity.

Joseph is directed to a system for analyzing transactions.  (Joseph, abstract).  “Electronic commerce (e-commerce) transactions are conducted over electronic systems, such as, the internet or other computer networks. Such transactions may involve the purchase of goods or services. Transactions related to e-commerce are mostly card-not-present (CNP) transactions and therefore are more prone to fraud. In some cases, when a transaction is reviewed, it is not clearly fraud and it is not clearly authentic. In such cases, the transaction may pass to a human reviewer to make a decision as to whether or not the transaction should be approved or not approved.  In a conventional transaction review queue for the human reviewer, the transactions are reviewed in a first-in/first-out manner. This 

Einfalt does not explicitly disclose
Compare the generated inference for each irregularity against a set of allowances to determine whether a given irregularity may be validated as a transaction that is not considered to be an irregularity
Edwards is directed to a checkout security system.  (Edwards, abstract).  Edwards discloses that it is known in commerce to forgive a certain number of detected faults.  “Another security method uses an exception forgiveness parameter. The exception forgiveness parameter instructs the item level security software 32 to forgive or not report a certain number of misidentified items that are detected during each purchase transaction. For example, if the exception forgiveness parameter is set to one, the item level security software 32 will accept for purchase the first detected misidentified item and will only report subsequent misidentified items. Normally, this parameter is set to zero but during high customer traffic periods it can be set higher to optimize utilization of the terminal 15. This parameter is stored in a database but as a global parameter and not as data for each item like the item tolerance parameter. Other similar strategies of forgiveness are possible for example, reporting the first misidentification then beginning the forgiveness to make it less likely that the shopper will be able to 





Regarding Claim 2, Einfalt, Rossi, Joseph and Edwards disclose the system of claim 1.
wherein the scale data comprises:
a sensed weight change in any beverage container…
an identification of the particular beverage container associated with the sensed weight change; and 
a time stamp corresponding to the sensed weight change.
(Einfalt, fig.13)

exceeding a predetermined lower threshold;
Edwards discloses that a weight discrepancy could entail a tolerance threshold before a fault is flagged.  (Edwards, para 0038).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Einfalt with the allowance of Edwards with the motivation of increasing throughput. Id.


Regarding Claim 3, Einfalt, Rossi, Joseph and Edwards disclose the system of claim 2.
wherein the application server is configured to apply a variance to the sensed weight change.
See prior art rejection of claim 2.

Regarding Claim 5, Einfalt, Rossi, Joseph and Edwards disclose the system of claim 1.
wherein the application server further comprises a recipe database used to:
identify tracked drinks from the POS data;
break identified drinks down into individual expected ingredient quantities corresponding to the collection beverage bottles; and
(Einfalt, fig.23)

populate the POS QUEUE with the individual ingredient quantities and a time stamp corresponding to the receipt of the POS data.
(Einfalt, fig.17)

Regarding Claim 6, Einfalt, Rossi, Joseph and Edwards disclose the system of claim 1.
wherein the front-end application comprises an application interface installed on a mobile computing platform.
Einfalt discloses that the front end could be a website.  (Einfalt, fig.6).  The examiner interprets this to entail an application (ie. browser) that could be on any type of computing system (ie. desktop, tablet, phone, etc).  

Regarding Claim 7, see prior art rejection of claim 1.

Regarding Claim 8, Einfalt, Rossi, Joseph and Edwards disclose the method of claim 7.
See prior art rejections of claims 2,3.

Regarding Claim 9, Einfalt, Rossi, Joseph and Edwards disclose the method of claim 8.
wherein the sensed weight change is converted into an equivalent fluid ounce decrease of the corresponding beverage bottle.
(Einfalt, fig.17)

Regarding Claim 12, Einfalt, Rossi, Joseph and Edwards disclose the method of claim 7.
wherein validating the identified irregularity comprises:
comparing the generated inference for an irregularity against a set of allowances; and disregarding the generated inference if an allowance is identified.
See prior art rejection of claim 1

Regarding Claim 13, Einfalt, Rossi, Joseph and Edwards disclose the method of claim 7.
wherein the front-end application comprises an application interface installed on a mobile computing platform.
See prior art rejection of claim 6





Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over 

Rossi 20140273930 in view of
Joseph US20130253965A1 in view of
Edwards 20120158529 in view of 
Kandravy US20070005493A1

Regarding Claim 4, Einfalt, Rossi, Joseph and Edwards disclose the system of claim 1.

wherein the application server is configured to disregard data from the POS system not relating to tracked beverages.
Kandravy is directed to a system for reconciling account data.  Kandravy discloses that it is known to disregard data that is not considered relevant.  “In the ignore option, received authority data within the scope of the one or more business rules is neither reconciled against, nor entered into, the receiving entity's database, or in any way causes that database to be modified. This option is typically set for certain types of transactions that are irrelevant to the receiving entity's system.”  (Kandravy, para 0037).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Einfalt with the disregard of Kandravy with the motivation of reconciling data.  (Kandravy, background)



Claims 10 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Einfalt 8954347 in view of 
Rossi 20140273930 in view of

Edwards 20120158529 in view of 
Gurumohan 20180328777

Regarding Claim 10, Einfalt, Rossi, Joseph and Edwards disclose the method of claim 9.

Einfalt does not explicitly disclose
matching entries in the pour queue with entries in the POS queue, wherein a match comprises:
a matching beverage bottle from the pour queue and a matching ingredient from the POS queue;
a matching time stamp; and
a matching fluid ounce decrease in the matching beverage bottle from the pour queue and the expected individual ingredient quantities from the POS queue; and
Gurumohan is directed to a system for measuring fill levels.  (Gurumohan, abstract).  “When performing the matching, the specified component ingredient item of a product of a transaction is attempted to be matched to a candidate content fill level change event that is for the same item. For example, the candidate content fill level change events for a transaction are filtered to identify only the candidate content fill level change events that are for the same corresponding item as the component ingredient item of the product of the transaction to be matched. Thus, in some embodiments, for each specified/required component ingredient item of the transactions, corresponding eligible candidate content fill level change event(s), if any, that match the component ingredient item and are within the threshold time range are identified, and one of the corresponding eligible candidate content fill level change events is matched to the specified component ingredient item based on a comparison of the 
When a match is made between a specified/required component ingredient item of a transaction and a fill level change event, the component ingredient item of the transaction and the fill level change event are marked to prevent the fill level change event or the specified/required component ingredient item of the transaction from being matched again to a different match. Then the match process is repeated for each content change event or specified/required component ingredient item of the transactions until no more matches can be made. The order in which the content change events or specified/required component ingredient items of the transactions are traversed to make the match may be based on a number or eligible matches for the content change event or the specified/required component ingredient of a transaction. For example, matches are made in order of smallest number of eligible matches to largest eligible matches (e.g., the content change event or specified/required component ingredient item of a transaction with the smallest number of eligible matches is matched first). Among equal number of matches, the content change event or specified/required component ingredient item associated with the larger quantity is matched prior to matching ones associated with a smaller quantity.  (Gurumohan, para 0287-86)

identifying entries in the pour queue without a matching entry in the POS queue as an irregularity.
“At 1512, analysis is performed based on the identified matches. For example, one or more reports, indications, and/or other analyses may be provided using the result of the matches (e.g., used 

Regarding claim 11, Einfalt, Rossi, Joseph, Edwards and Gurumohan disclose the method of claim 10.
wherein the application server applies a predetermined variance to the sensed weight change before comparing the fluid ounce decrease in the matching beverage bottle from the pour queue to the expected individual ingredient quantities from the POS queue.
See prior art rejection of claim 2.


Conclusion

Relevant art not relied upon but made of record include:
US-20190104864-A1 
US-20130268437-A1 
US-20070228068-A1
Directed towards systems for monitoring alcohol at a bar.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.